Citation Nr: 0110698	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  97-13 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cutaneous T-cell 
lymphoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

A September 1999 rating decision denied the veteran's attempt 
to reopen his claim for service connection for hypertension.  
He submitted his notice of disagreement with the rating 
decision in October 1999 and a statement of the case was 
issued in December 1999.  The veteran did not subsequently 
submit a substantive appeal on the matter.  In a March 2001 
informal hearing, the veteran's representative appears to 
have raised the issue again.  The issue is referred to the RO 
for the veteran's clarification as to whether he wishes to 
attempt to reopen the claim of entitlement to service 
connection for hypertension.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent medical evidence of record 
indicating that the veteran's cutaneous T-cell lymphoma had 
its onset in service or is a result of any incident therein.


CONCLUSION OF LAW

Cutaneous T-cell lymphoma was not incurred in or aggravated 
by military service or any other incident therein.  
38 U.S.C.A. §§ 1110, 1153 (West 1991); Veterans' Claims 
Assistance Act of 2000, Pub. L No 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.303, 3.316 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he first experienced diagnosed 
dermatitis while stationed in Belgium in service.  He 
contends that he has since had intermittent problems with 
dermatitis and that it has evolved into cutaneous T-cell 
lymphoma first diagnosed in the 1990's.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The veteran was advised of 
the evidence necessary to substantiate his claim when he 
received his initial notice in February 1996 that his claim 
had been denied and at the time he received his statement of 
the case in May 1997 and a supplemental statement of the case 
in September 1999.  Further, the veteran testified at an 
April 1999 personal hearing regarding this claim and 
indicated that he received all his medical treatment through 
VA.  Thereafter, the RO obtained the most recent VA treatment 
records.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

The veteran's service medical records show that he was 
treated in June 1945 for an acute, severe generalized contact 
dermatitis that was caused by benzyl benzoate and sulfur 
ointment.  

In September 1987, the veteran submitted his original claim 
for service connection for a skin rash.  In support of his 
claim, he included private treatment records from Henry R. 
Butler, Jr., M.D., dating from June 1982 to August 1987.  In 
June 1982, he developed an infected eczematous dermatitis on 
his right foot after having spilling hot oil on the foot at 
work.  By August 1982, the dermatitis was resolving.  In 
October 1984 he was treated for nummular eczema and 
folliculitis on his legs.  A diagnosed of infected dermatitis 
was made in October 1986.  In August 1987 he was again 
treated for eczematous dermatitis.  

During a February 1988 VA compensation examination, the 
veteran complained of a skin disease that had been constant 
since his service.  The diagnosis was neurodermatitis.  

A March 1988 rating decision found that the veteran's 
neurodermatitis was not associated with the contact 
dermatitis he was diagnosed with in service.  

In an April 1988 letter, a VA physician stated that he 
treated the veteran for severe neurodermatitis and opined 
that the disorder had its onset during the veteran's service.

In a November 1989 decision, the Board found that the 
veteran's skin disorder, described as neurodermatitis, was 
not related to his service or any incidents therein.

The veteran subsequently attempted to reopen his claim for 
service connection for a skin disorder.  

VA treatment records dating from March 1990 to May 1991 show 
an assessment of actinic keratosis (AK) and nummular eczema 
in March 1990 and assessments of generalized xerosis, eczema 
with small areas of folliculitis, nummular eczema, AK on the 
scalp and left temple in April 1991.

A November 1991 VA dermatology consultation report noted the 
veteran's inservice treatment for a generalized rash and his 
history of having developed periodic pruritic skin rashes 
since that time.  The veteran was examined and the impression 
was eczema which was exacerbated by xerosis.  Etiology of 
this disorder was not known.  However, the examiner opined 
that while the eczema might be worsened it would not be 
caused by an acute episode of contact dermatitis.

VA treatment records, dating from January to September 1992, 
show that the veteran complained of lesions on his left 
temple, scalp, groin and legs in March 1992.  Diagnoses were 
AK, questionable basal cell carcinoma of the left temple; AK 
of the scalp, eczema of the groin and xerosis.  Biopsies were 
taken of the left temple skin and later that month, a 
pathology report showed a diagnosis of squamous cell 
carcinoma.  In September 1992, the veteran gave a fifty-year 
history of intermittent groin rashes.  A diagnosis of chronic 
dermatitis was made, most likely cutaneous T-cell lymphoma 
(CTCL), while awaiting studies.  However, the September 1992 
pathological report, while noting that skin punch biopsies 
from the right and left inner thigh demonstrated atypical 
superficial dermal infiltrates, did not establish CTCL.  

In an October 1994 decision, the Board found that the veteran 
had not submitted sufficient evidence to reopen his claim of 
entitlement to service connection for a skin disability.  
Although the diagnoses of eczema, AK, neurodermatitis, 
squamous cell carcinoma and generalized xerosis were noted, 
the decision found that no additional evidence had been 
provided regarding the etiology or onset of any of these skin 
disabilities.

Subsequent VA treatment records, dating through June 1999 
show that the veteran has been repeatedly diagnosed with CTCL 
and squamous cell carcinoma.  Although some of the treatment 
records show the veteran's history of associated rashes for 
over fifty years, there are no proffered opinions regarding 
the etiology of his CTCL or squamous cell carcinoma.  A May 
1999 treatment record shows that basal cell carcinoma (BCC) 
was excised from his left nose and the pathology report 
indicated AK with no residual BCC.  He also had a few non-
healing spots on his face.

During his April 1999 personal hearing, the veteran testified 
that he did not have dermatitis prior to his service and that 
it had its first onset while he was stationed in Belgium.  He 
believes that it may have been caused by chemicals released 
by "buzz" bombs that detonated near him and that his 
initial dermatitis evolved into his current skin cancer, 
diagnosed in 1990.  The veteran stated that he received all 
his treatment through VA and that there were no other 
relevant treatment records.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).  Full-
body exposure to nitrogen or mustard gas or Lewisite during 
active military service with the subsequent development of 
squamous cell carcinoma of the skin, is sufficient to 
establish service connection for these condition, unless the 
disease is due to the veteran's own willful misconduct or 
there is affirmative evidence that establishes a nonservice-
related supervening condition or event as the cause of the 
disability.  38 C.F.R. § 3.316.

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Although the evidence clearly shows that the veteran has been 
diagnosed with CTCL and squamous cell carcinoma as early as 
the early 1990's, there is no objective medical evidence of 
the disability was present in service nor does the evidence 
link it to his service or any incident therein.  See Savage 
v. Gober, 10 Vet. App. 488, 494-95 (1997); see also Summers 
v. Gober, No. 00-7019 (Fed. Cir. Sept. 1, 2000)(veterans with 
diseases diagnosed after service must still provide competent 
medical evidence that links it to service).  In this respect, 
the Board acknowledges the VA treatment records which note 
the veteran's history of intermittent rashes since his 
service in 1945.  However, evidence which is simply 
information recorded by a medical examiner unenhanced by any 
additional medical comment by that examiner does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  See also Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993). (A medical opinion based upon an 
incomplete and inaccurate history is of no probative value.).  
Further, although the veteran believes he may have developed 
CTCL as a result of exposure to chemicals in "buzz" bombs, 
there is no evidence of record that he had full body exposure 
to nitrogen, mustard gas or Lewisite during service, despite 
his subsequent development of squamous cell carcinoma of the 
skin.  Therefore, the preponderance of the evidence is 
against service connection for CTCL.

While the veteran is competent to provide evidence of visible 
symptoms, he not competent to provide evidence that requires 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 


ORDER

Service connection for cutaneous T-cell lymphoma is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

